Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                   Oct 27 2014, 9:13 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

RUTH JOHNSON                                        GREGORY F. ZOELLER
DEBORAH MARKISOHN                                   Attorney General of Indiana
Marion County Public Defender
Appellate Division                                  ANGELA N. SANCHEZ
Indianapolis, Indiana                               Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ROY LEE MCGRAW,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )         No. 49A04-1312-CR-589
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable John M.T. Chavis, II, Judge
                             Cause No. 49F15-1307-FD-44330



                                         October 27, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
        Following a bench trial, Roy Lee McGraw appeals his conviction for Class D felony

intimidation,1 contending that the evidence was insufficient to convict him.

        We affirm.

                          FACTS AND PROCEDURAL HISTORY

        Between 10:00 and 11:00 a.m. on July 6, 2013, twenty-two-year-old Mark Radford

was standing on the front porch of his residence at the corner of 52nd Street and German

Church Road in Indianapolis. He saw a woman walking out of the nearby Winding Ridge

housing edition. Radford saw a white van, driving west on 52nd Street, pull up next to her

and stop. Radford observed the van’s driver, later identified as McGraw, jump out of his

vehicle, grab the woman by what appeared to be the back of her shirt, and throw her to the

ground. Radford ran from his porch through the intersection to assist her. Before he

reached her, she got up, and at that point, Radford decided that he did not need to go any

farther and intended to return home. About that same time, McGraw yelled to Radford,

“Yeah – come on over here bitch, and I’ll whoop your ass,” and continued with, “I’ll beat

your ass, too.” Tr. at 12. Radford just replied, “Yeah, okay. I’ll call 911.” Id. Radford

watched McGraw followed the female back into Winding Ridge, and Radford returned

home and telephoned authorities to report the incident. Police responded to the area, but

did not locate McGraw or the woman and did not go to Radford’s house.

        About twenty to thirty minutes later, Radford was out on his porch again, and he

saw McGraw driving west on 52nd Street as he had before, this time crossing through


        1
           See Ind. Code § 35-45-2-1(a)(2), (b)(1)(A). We note that effective July 1, 2014 a new version of
this criminal statue was enacted. Because McGraw committed his crime in 2013, we will apply the statute
in effect at that time.

                                                    2
German Church Road and stopping in front of Radford’s house. McGraw yelled, “Does

somebody got something to say?” and “Come on, step out in the street, then!” Id. at 13-

15. He also stated, “Come in the street, then, punk-ass white boy.” Id. at 32. According

to the record before us, Radford called the police a second time on July 6, and this time

one or more officers from the Lawrence Police Department (“LPD”) responded to

Radford’s home, and Radford told them that McGraw had driven past his house several

times that day, challenging him to a fight and threatening him. Radford told officers that

on one occasion McGraw held his hand out the window and made a “bang-bang” gesture

as though pointing and shooting a handgun, although Radford did not actually see a gun.

Id. at 38.

       The next day, Radford, his three minor children, and his uncle were outside in their

driveway shooting targets with a BB gun, when McGraw drove up and stopped on 52nd

Street, as cars honked behind him. McGraw leaned out of the window, pointed at Radford,

and yelled something, but Radford could not hear what he said. Radford did not respond

to McGraw, but he called police again. They responded and took Radford to a location on

or near 42nd or 46th Street, where officers had stopped McGraw in his vehicle, and Radford

identified McGraw to police as the person that had been driving past his home and

threatening him. The next day, July 8, 2013, the State charged McGraw with two counts

of Class D felony intimidation, one stemming from acts committed on July 6 and the other

related to acts committed July 7, and it charged McGraw with one count of driving while

suspended as a Class A misdemeanor.



                                            3
        At the October 8, 2013 bench trial, LPD Sergeant Tonya Tilson testified that, at

10:38 a.m. on July 6, she responded to a possible domestic disturbance call at the

intersection of 52nd and German Church Roads. When police arrived, however, they did

not find the persons or vehicle reported to be involved, and the police vehicles went back

into patrol service. Officers responded again at 12:49 p.m. to a call from Radford. When

police arrived at his home, Radford told officers that the white van had driven by several

times and it had stopped once, and McGraw had made verbal threats and hand gestures.2

Specifically, Radford described to police that McGraw held his hand out the window as if

holding gun and made a “bang-bang” shooting gesture. Tr. at 38.

        LPD Officer Daniel Rhoton testified that, on July 6, 2013, he was working the

second shift, 2:00 p.m. to 10:30 p.m., and as he came on duty, Sergeant Tilson told him

about the disturbance runs she had made earlier in the day to the area of 52nd and German

Church, and she gave him a physical description of the white Chevrolet van and its driver.

At the start of his shift, Officer Rhoton made contact with Radford at Radford’s home in

order to get a clearer description from Radford, and thereafter, Officer Rhoton looked in

the area for the suspect vehicle. He located the vehicle, and McGraw standing beside it, in

the Winding Ridge housing division. Upon identifying McGraw, they learned he had a

suspended driver’s license. When officers asked McGraw about the earlier domestic

disturbance at 52nd and German Church involving the female, he replied, “[I]t was just an

argument between me and my girl.” Id. at 50. Concerning his contact with Radford,


        2
         It appears that at 12:21 p.m., LPD officers separately responded to a call from someone reporting
a person with a weapon, which upon investigation appears to have been Radford on his porch with a BB
gun.

                                                    4
McGraw stated that people should mind their own business and not meddle in other

people’s affairs, further stating, “Where I come from, people who meddle get shot up and

get dead.” Id. at 51.

         Sergeant Tilson worked again on July 7, and Officer Rhoton came on duty after her.

Sergeant. Tilson testified that she was dispatched to Radford’s home at 11:59 a.m. “on a

threat report.” Id. at 40. Radford told her he had been in his yard with this three children,

and McGraw had driven by again, continuing to make gestures and comments to Radford

about the day before. Later, Officer Rhoton responded to a call from Radford, where

Radford reported that the van just drove past his home again. Thereafter, Officer John

Nelson of LPD, who was working on July 7, initiated a traffic stop of McGraw in the white

van near 46th Street and Berwood Drive for driving on a suspended license.3 Radford was

transported to that location and identified McGraw and the van, after which McGraw was

arrested on charges of intimidation.

         At the conclusion of the State’s evidence, McGraw moved for involuntary dismissal

of charges, which the trial court denied. The trial court found McGraw guilty of Count I,

Class D felony intimidation related to acts that occurred on July 6, and guilty of Count III,

Class A misdemeanor driving while license suspended; the trial court found McGraw not

guilty of Count II, which alleged intimidation occurring on July 7. The trial court later

sentenced McGraw to two years on the intimidation conviction and a concurrent term of

34 days for driving while suspended. It also suspended McGraw’s driver’s license for



         3
             LPD officers had issued McGraw a warning on July 6 for driving with a suspended license. Tr.
at 55.

                                                     5
ninety days. The trial court ordered that the concurrent sentences be executed on home

detention through Marion County Community Corrections. McGraw now appeals his

intimidation conviction.

                            DISCUSSION AND DECISION

       On appeal, McGraw argues that the State did not provide sufficient evidence to

convict him of Class D felony intimidation. When reviewing the sufficiency of the

evidence needed to support a criminal conviction, we consider only the evidence

supporting the judgment and any reasonable inferences that can be drawn from such

evidence. Newell v. State, 7 N.E.3d 367, 369 (Ind. Ct. App. 2014), trans. denied. “It is the

fact-finder’s role, and not ours, to assess witness credibility and weigh the evidence to

determine whether it is sufficient to support a conviction.” Drane v. State, 867 N.E.2d 144,

146 (Ind. 2007). We affirm a conviction unless no reasonable fact-finder could find the

elements of the crime proven beyond a reasonable doubt. Id. It is therefore not necessary

that the evidence overcome every reasonable hypothesis of innocence; rather, the evidence

is sufficient if an inference reasonably may be drawn from it to support the trial court’s

decision. Id. at 147. It is well established that circumstantial evidence will be deemed

sufficient if inferences may reasonably be drawn that enable the trier of fact to find the

defendant guilty beyond a reasonable doubt. Pratt v. State, 744 N.E.2d 434, 437 (Ind.

2001). As this was a bench trial, we presume the judge knows and will follow the

applicable law. Leggs v. State, 966 N.E.2d 204, 208 (Ind. Ct. App. 2012).

       The offense of intimidation is governed by Indiana Code section 35-45-2-1, which

provides in part that “[a] person who communicates a threat to another person, with the

                                             6
intent . . . that the other person be placed in fear of retaliation for a prior lawful act . . .

commits intimidation, a Class A misdemeanor,” and “the offense is a . . . Class D felony if

. . . (B) the threat is to commit a forcible felony[.]” Ind. Code § 35-45-2-1(b)(1)(A). A

“threat” is “an expression, by words or action, of an intention to . . . unlawfully injure the

person threatened or another person, or damage property; [or] commit a crime . . . .” Ind.

Code § 35-45-2-1(c). Whether a communication is a threat is an objective question for the

trier of fact. Newell, 7 N.E.3d at 369 (citing Ajabu v. State, 677 N.E.2d 1035, 1041 (Ind.

Ct. App. 1997), trans. denied.). Intent is generally determined from a consideration of the

defendant’s conduct and the natural and usual consequences of such conduct, and the trier

of fact must usually resort to reasonable inferences based upon an examination of the

surrounding circumstances. McCaskill v. State, 3 N.E.3d 1047, 1050 (Ind. Ct. App. 2014)

(intent can be inferred from defendant’s conduct and the natural and usual sequence to

which such conduct logically and reasonably points); Hendrix v. State, 615 N.E.2d 483,

484-85 (Ind. Ct. App. 1993) (citing Metzler v. State, 540 N.E.2d 606, 609 (Ind. 1989)).

Here, the State alleged that McGraw communicated to Radford the threat to shoot Radford

and/or his children with the intent that Radford be placed in fear of retaliation for the prior

lawful act of having stopped a disturbance between McGraw and a female and that the

threat was to commit the forcible felony of battery. Appellant’s App. at 25.

       McGraw argues that the evidence did not establish that Radford felt threatened by

the words and conduct, claiming “there was no evidence Radford was ever placed in fear

by McGraw’s actions.” Appellant’s Br. at 9. We disagree. At trial, the State presented

evidence that, on July 6, after Radford ran from his porch to assist the female that McGraw

                                               7
had thrown to the ground, McGraw yelled to Radford, “Yeah, come over here, bitch, and

I’ll whoop your ass,” and continued with, “I’ll beat your ass, too.” Tr. at 12. Radford

walked home and called 911. As the trial court remarked, “[I]f folks could have separated”

after that first incident, the matter would have ended right then. Id. at 73. However,

McGraw drove past Radford’s home several times on July 6, including while Radford’s

children were outside in the yard, making comments and gestures to Radford. On one

occasion that day, McGraw put his arm out of the window and made a “bang-bang” motion,

as though holding a handgun and shooting. The trial court observed, “Mr. McGraw upped

the ante at that point by making the gesture.” Id. at 73. Radford testified that he felt

threatened by McGraw’s acts and verbal comments. Id. at 15, 17, 23, 33-34. McGraw’s

conduct could be interpreted, and indeed was interpreted by Radford, as an indication that

he intended to harm Radford or his children, and accordingly it was sufficient to prove that

McGraw’s words and conduct were a threat.

       McGraw also seeks reversal on the basis that Radford actually did not engage in a

prior lawful act of stopping a domestic disturbance because the incident between McGraw

and the woman “was over before [Radford] arrived.” Appellant’s Br. at 10. We reject that

claim as well, finding that it is an attempt to put form over substance. The State argues,

and we agree, that the State was not required to prove that Radford’s attempt to intervene

in the fight actually stopped the fight. Appellee’s Br. at 4. Radford testified that McGraw

drove up to the woman, jumped out of his van, and “flung her to the ground.” Tr. at 8.

Radford immediately ran over to assist her. The fact that she rose to her feet as he

approached does not change the fact that Radford was attempting to assist her when

                                             8
McGraw yelled obscenities to Radford and came back to his house thirty minutes later, to

stop and challenge Radford to a fight, yelling, “Does somebody got something to say?”

and “Come in the street, then, punk-ass white boy.” Id. at 13-14, 32-33. The State

presented sufficient evidence from which the trier of fact could infer that McGraw was

retaliating with threats for Radford’s prior lawful act of attempting to assist the female

McGraw had thrown to the ground.

       Lastly, McGraw asserts that the State failed to prove that McGraw threatened to

commit a forcible felony, in this case, battery. The evidence presented was that McGraw

threatened to “beat” and “whoop” Radford. Use of these words support a reasonable

inference that McGraw intended to batter Radford, i.e. touch him in a rude, insolent, or

angry manner. Ind. Code § 35-42-2-1. Furthermore, McGraw later in the day called him

a “punk-ass white boy” and challenged him to a fight. Id. at 32-33. The evidence was

sufficient to support the trial court’s determination that McGraw intended to commit the

forcible felony of battery against Radford.

       Given the above facts and viewed consistently with our standard of review, the trial

court could reasonably have inferred that McGraw intended to place Radford in fear of

retaliation for prior lawful acts by repeatedly driving past Radford’s home, pointing and

yelling at him, and making a shooting gesture. McGraw’s arguments on appeal are an

invitation to reweigh the evidence, which we will not do. We find that the evidence is

sufficient to support McGraw’s conviction for intimidation.

       Affirmed.

BAKER, J., and ROBB, J., concur.

                                              9